Citation Nr: 0206583	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-17 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of a fractured olecranon, left ulna.

2.  Entitlement to an increased rating in excess of 10 
percent for left ulnar neuritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from August 
1963 to August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the 
veteran's claims seeking entitlement to increased ratings in 
excess of 10 percent for residuals of a fractured olecranon, 
left ulna and for left ulnar neuritis.  The veteran has 
perfected a timely appeal of the RO's July 1998 rating 
action.

In his VA Form 9 substantive appeal, dated in November 1998, 
the veteran requested a personal hearing before a Member of 
the Board; however, more recent August 1999 correspondence 
indicates the veteran no longer desires a Board hearing.

In June 1999, the veteran's claims file was transferred to 
the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's fractured olecranon, left ulna is 
manifested by soreness, tenderness, and pain with motion; x-
ray examination revealed moderate degenerative arthritic 
changes, but no fracture, dislocation, or destructive bone 
changes.

2.  The veteran's left ulnar neuritis is manifested by some 
decreased sensation, intrinsic weakness, numbness, swelling, 
and fingernail loss, which are productive of no more than 
mild sensory neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for the veteran's residuals of a fractured olecranon, 
left ulna are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.21,4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5211 
(2001).

2.  The criteria for an increased rating in excess of 10 
percent for left ulnar neuritis are not met.   38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.123, 4.124a, 
Diagnostic Codes 8616 and 8516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law.  
Specifically, the RO provided the veteran and his 
representative copies of a rating decision dated in July 
1998, a July 1998 statement of the case, and supplemental 
statements of the case dated in February 1999, August 1999, 
and November 2000.  In those documents, the RO informed the 
veteran of the regulatory requirements for establishing an 
increased rating in excess of 10 percent for his service-
connected disabilities, and the veteran was also provided 
with the rationale for not granting each of those claims.  In 
April 2001, the RO sent the veteran a letter that provided 
him with a more detailed account of the recent enactment of 
the VCAA, and notified him of the particular types of 
information and medical or lay evidence needed to 
substantiate his claims.  Moreover, the record also discloses 
that VA has also met its duty to assist the veteran in 
obtaining evidence necessary to substantiate his increased 
rating claims.  Most notably, the RO has made reasonable 
efforts to develop the record in that the veteran's service 
medical records were obtained and associated with the claims 
folder, and they appear to be intact.  Copies of the 
veteran's relevant VA and private treatment records have 
likewise been associated with the veteran's claims folder.  
In June 1998 the RO provided the veteran with a relevant VA 
examination, and a copy of the examination report is of 
record.  Therefore, under the circumstances, VA has satisfied 
both its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App., 384, 394 (1993).  Accordingly, the issues of 
entitlement to an increased rating in excess of 10 percent 
for the veteran's residuals of a fractured olecranon, left 
ulna and left ulnar neuritis are ready for appellate review.




II.  Factual Background

The veteran's service medical records reflect that the 
veteran sustained a chip avulsion fracture of the left 
olecranon in 1965.  It was noted that the veteran was left-
handed.

By way of an October 1990 rating action, the veteran was 
awarded entitlement to service connection for the residuals 
of a fractured olecranon process, left ulna.  A 10 percent 
rating was assigned for this disability.  By way of a 
separate rating action dated in June 1991, the veteran was 
additionally awarded entitlement to service connection for 
ulnar neuritis, and a 10 percent rating was assigned for such 
disability.  (Since the RO's October 1990 and June 1991 
decisions, the veteran's service-connected disabilities have 
remained 10 percent disabling).

In May 1998 the veteran submitted his most recent claim 
seeking an increased rating for both the residuals of his 
fractured olecranon process, left ulna and his ulnar 
neuritis.  

In June 1998 the veteran underwent a VA examination for 
purposes of evaluating the severity of his service-connected 
disabilities.  At the time of his examination, the veteran 
relayed his medical history of having sustained an in-service 
fracture in and around his proximal ulna and olecranon.  He 
advised that he was treated conservatively without surgery.  
The veteran also indicated that he now has ulnar neuritis 
with regards to his left hand.  While he has seen a surgeon, 
nothing was ever done to surgically release that nerve.  
Consequently, at times, the veteran wears a brace.  The 
veteran's present complaints included pain, stiffness, and 
soreness.  He occasionally experienced selling, fatigability, 
and 'give away'.  Because the veteran is left-handed, he also 
has problems with grip and grasp.  Finally, the veteran 
indicated that his condition was a chronic ongoing problem, 
as opposed to any specific flare-ups.  While the veteran is 
capable of normal every day activity, repetitive use, 
overuse, and weather changes aggravate his condition.  It was 
noted that the veteran was currently working security.

Physical examination of the veteran in June 1998 revealed 
pain, soreness, tenderness, and pain with motion.  It was 
noted that the veteran had limited motion.  More 
specifically, he had motion from 50 degrees to 110 degrees.  
The veteran's pronation and supination was normal.  There was 
pain throughout the range of motion.  Pain was also present 
at the extremes of flexion and extension.  The veteran had a 
positive Phalen's and Tinel's over the elbow.  He had 
diminished sensation over his ulnar nerve distribution to his 
left hand.  The veteran did have a little bit of intrinsic 
weakness, but no intrinsic atrophy could be identified.  
Pertinent x-rays revealed moderate degenerative arthritic 
changes.  There was no fracture, or dislocation.  There were 
no destructive bone changes.  Lastly, moderate size 
calcification was noted in the anterior aspect of the left 
elbow joints.  

In October 1998 the RO received correspondence from Dr. A.B.  
He indicated that the veteran's symptoms included numbness in 
the left ring finger and little finger.  Additionally, the 
veteran had loss of fingernail in that area.  According to 
Dr. A.B., the veteran's symptoms were the result of ongoing 
ulnar neuropathy resulting from an injury to the left elbow.  
It was noted that an electromyograph (EMG)/nerve conduction 
velocity study had been performed in September 1998.  The 
referenced study confirmed a mild sensory ulnar neuropathy at 
the left elbow.

In September 1999, the veteran submitted photographs of his 
left hand.  He indicated that the referenced photographs 
evidenced that his nerve condition [ulnar neuritis] affected 
his fingernails, in addition to causing discoloration and 
swelling of his fingers.

III.  Analysis

As noted earlier, the veteran contends that his current 10 
percent ratings do not adequately reflect the severity of 
either of his service-connected disabilities.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

A.  Residuals of a fractured olecranon, left ulna.

The veteran's residuals of a fractured olecranon, left ulna 
have been rated in accordance with the schedule of ratings 
pertaining to the musculoskeletal system.  38 C.F.R. § 4.71a.  
Specifically, the RO has rated the veteran's disability as 10 
percent disabling under Diagnostic Code 5299-5211.  There is 
no Diagnostic Code "5299", however, when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  A built-up Diagnostic Code number ending with 
"99" will be employed, followed by an additional specific 
code after a hyphen to identify the basis for the assigned 
evaluation.  See 38 C.F.R. §§ 4.20, 4.27 (2001).  The 
"additional specific" Diagnostic Code employed by the RO in 
this particular case, was 5211, which is for impairment of 
the ulna.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, a 10 percent 
evaluation is warranted for malunion of the major or minor 
ulna with bad alignment.  A 20 percent evaluation requires 
nonunion of the ulna of the major or minor upper extremity in 
the lower half or nonunion of the ulna of the minor extremity 
in the upper half with false movement and without loss of 
bone substance or deformity.  A 30 percent evaluation 
requires nonunion in the upper half of the major extremity 
with false movement and without loss of bone substance or 
deformity or nonunion in the upper half of the minor 
extremity with false movement and with loss of bone substance 
(1 inch (2.5 centimeters) or more) and marked deformity.  A 
40 percent evaluation requires nonunion in the upper half of 
the major extremity with false movement and with loss of bone 
substance loss of bone substance (1 inch (2.5 centimeters) or 
more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211.

The evidence of record shows that the veteran is left-handed.  
Therefore, his left arm is considered the major extremity for 
purposes of the above-referenced rating schedule.

Considering the objective findings contained in the June 1998 
examination, coupled with the veteran's subjective 
complaints, the Board finds that the 10 percent rating 
currently assigned for the veteran's service-connected 
residuals of a fractured olecranon, left ulna is appropriate, 
as the veteran's disability picture more nearly approximates 
the criteria for this particular evaluation.  A rating in 
excess of 10 percent is not warranted because there are no 
objective medical findings, which comport with the rating 
criteria for a 20, 30, or 40 percent evaluation under 
Diagnostic Code 5211.  As evidenced by the veteran's most 
recent VA examination in June 1998, the objective medical 
findings have not established that the veteran suffers from 
any nonunion of the ulna, as minimally required for a 20, 30, 
or 40 percent rating.  (Emphasis added).  Rather, an x-ray of 
the veteran's left ulna revealed only moderate degenerative 
changes.  There was no fracture, dislocation, or destructive 
bone changes.  While the veteran's June 1998 examiner noted 
that the veteran did have a little bit of intrinsic weakness, 
no intrinsic atrophy could be identified.  The Board has also 
considered the veteran's complaints and the objective 
findings of soreness, tenderness and pain with motion at the 
time of his physical examination, but finds that these 
findings are nevertheless, outweighed by the absence of any 
nonunion of the ulna, as minimally required for an increased 
rating in excess of 10 percent under Diagnostic Code 5211.  
See  38 C.F.R. §§ 4.40, 4.45, 4.59; see generally Spurgeon v. 
Brown, 110 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. at 208 (discussing the Board's obligation to explain how 
pain was factored into its evaluation of the veteran's 
disability).  For these reasons and bases, the Board 
determines it has clearly been shown that an increased rating 
in excess of 10 percent for the veteran's service-connected 
residuals of a fractured olecranon, left ulna is not 
warranted.

B.  Left ulnar neuritis.

The Board observes that the veteran's left ulnar neuritis has 
been appropriately rated separately from his residuals of a 
fractured olecranon, left ulna due to the fact that the 
veteran experiences separate and distinct symptomatology, 
i.e., neurological symptomatology as opposed to pain, 
stiffness and soreness.  See 38 C.F.R. § 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
225 (1993) (when symptomatology of a veteran's disability is 
not duplicative, or overlapping with the symptomatology of 
additional residuals, evaluation of the of the veteran's 
disability under multiple codes is permitted).  

The veteran's left ulnar neuritis has been rated in 
accordance with the schedule of ratings pertaining to 
neurological conditions and convulsive disorders.  See 
38 C.F.R. § 4.124a (2001).  Specifically, the RO has rated 
the veteran's disability as 10 percent disabling under 
Diagnostic Codes 8516 and 8616 pursuant to which the severity 
of ulnar nerve neuritis is evaluated.  According to the 
provisions of 38 C.F.R. § 4.123, neuritis, either cranial or 
peripheral, which is characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with maximum equal to severe, 
incomplete paralysis.  This section further states that that 
the maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  See 38 C.F.R. 
§ 4.123.

Under Diagnostic Code 8516, mild incomplete paralysis of the 
ulnar nerve warrants a 10 percent rating.  If such paralysis 
is moderate, a 30 percent rating is warranted.  If it is 
severe, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.

A review of the pertinent medical evidence of record reveals 
that the veteran's neurological symptomatology in the upper 
left limb is on the whole, no more than mild.  During the 
veteran's June 1998 examination, he had diminished sensation 
over his ulnar nerve distribution to his left hand.  The 
veteran's symptoms have also included swelling (as 
demonstrated in the veteran's photographs), numbness in the 
left ring finger and little finger, in addition to loss of 
fingernails in that area.  According to Dr. A.B., the 
veteran's symptoms are the result of ongoing ulnar 
neuropathy.  Nevertheless, a September 1998 EMG study 
confirmed that the veteran's ulnar neuropathy at the left 
elbow was mild.  The veteran himself has indicated that while 
he has problems with grip and grasp, he is capable of normal 
every day activity.  In contrast repetitive use, overuse, and 
weather changes aggravate his condition.  In accordance with 
the veteran's neurological symptomatology, which has been 
medically deemed to be mild, the Board determines that a 
rating of 10 percent and no higher is warranted for the 
veteran's left ulnar neuritis.

C. Conclusion

In sum, the evidentiary record has not shown that either of 
the veteran's service-connected disabilities warrants a 
rating in excess of 10 percent.  Full consideration has been 
given to the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the current level of the veteran's 
disabilities in his favor.  However, the medical evidence in 
this case does not create a reasonable doubt regarding the 
current level of these disabilities.  Thus, the reasonable 
doubt doctrine does not apply.  38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this regard, 
the record does not reflect that the veteran's service-
connected residuals or left ulnar neuritis has recently 
required him to undergo hospitalization, nor does the record 
indicate that the veteran has experienced marked interference 
with his employment.  At the time of his June 1998 VA 
examination, the veteran reported that he had seen a surgeon, 
but nothing was ever done to surgically release his nerve.  
The veteran made reference to using a brace, and he also 
advised that he was currently working security.  Accordingly, 
while the veteran's disabilities may well cause him some 
impairment in his daily activities, there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disabilities.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).





ORDER

Entitlement to an increased rating in excess of 10 percent 
for residuals of a fractured olecranon, left ulna is denied.

Entitlement to an increased rating in excess of 10 percent 
for left ulnar neuritis is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

